RYDER, Acting Chief Judge.
Timothy Grace challenges the trial court’s failure to award him credit for three and one-half years’ imprisonment previously served on one count against a sentence later imposed for violation of probation on a second count. Although the trial judge stated that he was to receive credit for the time previously served, the sentencing documents failed to award him the credit. The state concedes error and agrees that the case should be remanded to correct the sentencing documents to reflect the credit for time previously served.
“If a trial court imposes a term of probation on one offense consecutive to a sentence of incarceration on another offense, credit for time served on the first offense must be awarded on the sentence imposed after revocation on the second offense.” Tripp v. State, 622 So.2d 941, 942 (Fla.1993).
Reversed and remanded for resentencing.
CAMPBELL and ALTENBERND, JJ., concur.